Name: Commission Regulation (EEC) No 1563/92 of 18 June 1992 introducing a countervailing charge on fresh lemons originating in Brazil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 6. 92 No L 165/17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1563/92 of 18 June 1992 introducing a countervailing charge on fresh lemons originating in Brazil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 56/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1482/92 (3) introduced a countervailing charge on fresh lemons origi ­ nating in Brazil ; Whereas for fresh lemons originating in Brazil there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of fresh lemons originating in Brazil can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1482/92 is hereby repealed. Article 2 This Regulation shall enter into force on 19 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 122, 7. 5. 1992, p. 3 . 0 OJ No L 155, 6 . 6. 1992, p. 37.